Citation Nr: 1723751	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  12-14 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss disability. 

2.  Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to September 1973.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the benefit sought on appeal.

In support of this appeal, the Veteran presented testimony before the Board in March 2017.  The transcript has been associated with the electronic record.


FINDINGS OF FACT

1.  An October 2006 rating decision denied the claim for hearing loss; the Veteran did not appeal that decision and no relevant evidence was received within one year of the decision. 

2.  The evidence submitted since the October 2006 rating decision is relevant and probative of the issue at hand.

3.  The Veteran's current hearing loss cannot be reasonably disassociated from his military service.





CONCLUSIONS OF LAW

1. The October 2006 rating decision, which denied service connection for bilateral hearing loss disability, is final.  38 U.S.C.A. § 7105 (c) (West 2015); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  The evidence received since the October 2006 rating decision, which denied service connection for bilateral hearing loss disability, is new and material, and the claim is reopened. 38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2015); 38 C.F.R. § 3.156 (a) (2016).

3.  The criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board believes no discussion of VA's compliance with the notice and assistance provisions is necessary at this time.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.  There is no prejudice to the Veteran in light of the reopening of the claim and granting service connection for bilateral hearing loss disability.  

First, the Veteran seeks to reopen a previously denied claim for service connection for bilateral hearing loss disability.  By an October 2006 rating action, the RO denied the claim for service connection for "hearing problems" on the basis that the evidence did not show that hearing problems existed currently or during his active military service.  The Veteran did not appeal the decision.  No relevant evidence was submitted within one year of the date on which notice of the decision was issued.  38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Accordingly, that decision is final.  38 U.S.C.A. § 7105.  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the March 2010 rating decision, the RO reopened the issue of service connection for bilateral hearing loss disability.  Regardless of what the RO has done, the Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

At the time of the October 2006 rating decision, the record included only service treatment records from the Veteran's active duty service and private treatment records that were negative for hearing loss disability.  Since the October 2006 rating decision, new evidence has been added to the claim file that is material to the Veteran's claim.  Notably, the Veteran has been diagnosed with bilateral sensorineural hearing loss disability for VA compensation purposes.  38 C.F.R. § 3.385.  

This evidence was not before the RO in October 2006 and it is not cumulative or redundant evidence then of record.  It contains evidence of current hearing loss disability and thus, raises a reasonable possibility of substantiating the Veteran's claim.  The law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Accordingly, the Board finds that new and material evidence has been added to the record and the claim must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Board will now review the claim de novo and determine whether the underlying issue of service connection for hearing loss disability is warranted.  

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Generally, the evidence must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Through statements and testimony before the Board, the Veteran contends that he developed hearing loss disability as a result of performing duties as a range officer, where he was exposed to noise from rifle fire.  He further asserts that he sustained excessive noise exposure from large caliber weapons while performing duties in the Republic of Vietnam as an artillery officer.  The Veteran indicated that he had hearing impairment since his discharge from service.  The Veteran's wife indicated in a March 2017 statement that her earliest awareness of his loss of hearing was shortly after his return from Vietnam in 1970.

The Veteran's DD-214 confirms he served in the Republic of Vietnam from August 1969 to July 1970.  His military occupational specialty was listed as weapons.  

Service treatment records associated with the claims file are negative for a diagnosis of or treatment for hearing loss disability as defined by VA.  However, based upon a longitudinal review of the record, the Board concludes that service connection is warranted for bilateral hearing loss disability.  

As an initial matter, post-service VA audiology examination results dated in March 2010 clearly reflect a bilateral hearing disability for VA benefit purposes.  
38 C.F.R. § 3.385. 

The March 2010 VA examiner opined hearing loss was not incurred in service based on the fact that his enlistment, periodic and separation examinations showed hearing within normal limits bilaterally.  The examiner also found no evidence of "threshold shift for VA purposes" from time of entrance to time of separation.  The VA examiner in April 2017 opined hearing loss was not related to service because there was no evidence of hearing loss at entrance or separation evaluations. 

These examinations are inadequate.  In basing the opinions primarily upon the lack of evidence of hearing loss in the Veteran's service treatment records, the examiners failed to provide a sufficient basis for their negative etiological opinions.  VA laws and regulations do not strictly require in-service complaint of, treatment for or diagnosis of hearing loss in order to establish entitlement to service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Furthermore, in establishing entitlement to service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 have been demonstrated during service, or even in the case of sensorineural hearing loss in particular within the one-year presumptive period following discharge from service (as an organic disease of the nervous system), although a hearing loss disability by these standards of § 3.385 must be currently present to have a ratable disability.  If, as here, there is current ratable hearing loss disability, then service connection is possible if this current disability can be adequately linked to the Veteran's military service.  Ledford, 3 Vet. App. at 89.

The Board finds that the probative value of the 2010 and 2017 VA opinions diminishes in light of the cumulative evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to the attached medical opinions are within the province of the Board).  

The VA examiners failed to take into account that the Veteran's statements as to factual matters of which he had first-hand knowledge, such as exposure to loud noise in service and hearing loss.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, the Veteran's reported duties comport with the nature of his military occupation specialty and his duty stations.  There is no evidence of record demonstrating that the Veteran was not exposed to noise from artillery and weapons during active service as asserted.  Moreover, the undersigned had an opportunity to personally observe the Veteran during his hearing before the Board and found his testimony as to inception of hearing loss and continuity of symptomatology credible given his duties during service.  As such, the Board finds the Veteran's report of in-service noise exposure competent and credible evidence.

In view of the totality of the evidence, including the Veteran's documented in-service military occupation specialty, his in-service noise exposure, the current findings of hearing loss, the diminished probative value of the VA examination reports, and the competent and credible lay assertions of record, the Board finds that the Veteran's bilateral hearing loss disability cannot be reasonably disassociated from his military service.  The Board finds that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for bilateral hearing loss disability is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The application to reopen the claim for service connection for bilateral hearing loss disability is granted.

Service connection for bilateral hearing loss disability is granted.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


